concurring opinion
Bland, Judge,
specially concurring:
I concur in the conclusion reached by the majority that the judgment of the court below should be reversed, and that the imported merchandise, tripods, upon this record, should not be regarded as parts of cameras.
An accessory to an article might be chiefly used with the article and yet not be part of it, because to be part of it, under the decisions cited in the majority opinion, it must be such an integral part of the same that the article itself would not function as such article without the accessory or part. In my judgment, there are cameras that cannot function except with the use of a tripod, and the substitution of desks or boxes or other improvisations to hold the camera is not practicable or possible in successful photography with that character of camera. Therefore, if a tripod was imported for a camera which could not be used successfully without the tripod, surely under the rule in the Welte & Sons case, referred to by the majority, that tripod would be part of the camera, but I agree with the majority that that is not the case before us. If the tripod could be fastened to a certain camera only, and that camera could not be operated without a tripod and would not fit any tripod but the imported one, then the tripod should be regarded as a part of the camera.
*328I am thinking of a situation where there might be a camera and a tripod imported which, by reason of a special connecting apparatus, were designed to be used together and neither could function without the other. I am sure there are cameras which could not perform the function for which they are intended and designed without a tripod or a support of some kind. If such camera would fit no other support but the imported tripod, and if the tripod would fit that particular camera only, then the two parts, when joined together, surely, make up an entirety, under all the decisions.
I am not advised if there are such tripods and cameras entering into our international commerce, but if there are, the reasoning of the majority opinion, notwithstanding the rule cited in the Welte & Sons case and other cases, if followed, would require a holding that the tripods were not parts of cameras, and in such a case, in my judgment, this conclusion woüld be improper. See United States v. Bosch Magneto Co., 13 Ct. Cust. Appls. 569, T.D. 41434, where this court held lamps and horns to be parts of automobiles.